32 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Denrick Eric BROWN, Plaintiff Appellant,v.David A. WILLIAM;  D. R. Guillory;  Layton T. Lester;  C. N.Lewis, Defendants Appellees.
No. 94-6590.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  August 15, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-92-1191-AM)
Denrick Eric Brown, Appellant Pro Se.
E.D.Va.
REVERSED AND REMANDED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Denrick Brown appeals the dismissal of his complaint for failure to pay a court-ordered partial filing fee.  We grant leave to proceed in forma pauperis, reverse, and remand.


2
The district court imposed a partial filing fee in excess of 20% of the aggregate amount deposited in Appellant's account in the six months prior to submission of the complaint.  This assessment violated Local Rule 28(C) for the Eastern District of Virginia, which only permits a partial filing fee "not in excess of 20% of the aggregate deposits" in the preceding six months.   See Ortega v. Geelhaar, 914 F.2d 495, 498 (4th Cir.1990) (district court must abide by local rules adopted by court).


3
Accordingly, we reverse the order of dismissal and remand with instructions to recalculate the partial filing fee in accordance with Local Rule 28(C).  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.

REVERSED AND REMANDED